Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment and remarks filed on 01/25/2021, the interview on 02/26/2021 and the terminal disclaimer filed on 02/26/2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Wimpe on 02/262021.
The application has been amended as follows: 
Claims:
2. (Currently Amended) The combustor section of claim 1, wherein the annular valve element is a tubular sleeve, with the one or more valve openings disposed in the sleeve.  

3. (Currently Amended) The combustor section of claim 1, wherein the annular valve element is driven around the engine central longitudinal axis A by one or more actuators.

10. (Currently Amended) The gas turbine engine of claim 9, wherein the annular valve element is a tubular sleeve, with the one or more valve openings disposed in the sleeve.  
Currently Amended) The gas turbine engine of claim 9, wherein the annular valve element is driven around the engine central longitudinal axis A by one or more actuators.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-19 are allowed in view of the amendment to the claims filed on 01/25/2021, the terminal disclaimer filed on 02/26/2021 and the above examiner’s amendment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/William H Rodriguez/Primary Examiner, Art Unit 3741